DETAILED ACTION
Claims 1, 2, 5-9, 12-16, 19, and 20 are presented for examination. Claims 1, 5, 8, 12, and 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
Response to Arguments
Applicant's remarks filed 15 March 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 8-9 argues:
Applicants submit, that a person with ordinary skill in the art of industrial control and automation systems may not find motivation in control methodologies relating to automotive control system design.
Industrial automation and control systems facilitate the control or monitoring of components in one or multiple industrial plants. Each plant represents one or more processing facilities (or one or more portions thereof), such as one or more manufacturing facilities for producing at least one product or other material. In general, each plant may implement one or more industrial processes and can individually or collectively be referred to as a process system. A process system generally represents any system or portion thereof configured to process one or more products or other materials or energy in different forms in some manner.
This argument is unpersuasive.
The instant invention and Ishikawa are both from the same field of endeavor: “process control” even if the instant invention is directed towards industrial system process control while Ishikawa uses a mechatronic process control example. In particular, within both industrial process control of the invention and Ishikawa refer to the controlled system as a “plant.” Compare Specification ¶24 and Ishikawa page 1 left column abstract third paragraph lines 3-4 “An ETC (Electronic Throttle Control) system is chosen as the plant to prove this concept.” Specification paragraph 24 describes the invention in general terms:
Each plant represents one or more processing facilities (or one or more portions thereof), such as one or more manufacturing facilities for producing at least one product or other material. In general, each plant may implement one or more industrial processes and can individually or collectively be referred to as a process system A process system generally represents any system or portion thereof configured to process one or more products or other materials or energy in different forms in some manner.
Both the Specification and Ishikawa use overlapping terminology of “plant” to refer to the controlled process system. The two problems to be solved of “simulating industrial plant process control” and “simulating automotive plant process control” are highly analogous. See also MPEP §2141.01(a).
Furthermore, Reichard explicitly teaches industrial processes. See further citations of Reichard in the rejection below regarding teachings of an industrial process.
Applicant remarks page 9 further argues:
Ishikawa does not teach that his co-simulation runs and operates on a controller that simultaneously operates a simulation and controls a live process.
This argument is unpersuasive.
Ishikawa title discloses “Real-time.” Performing the assessment in real-time is performing the method simultaneously with the control of the system process.
Ishikawa does not explicitly disclose industrial; however, in analogous art of diagnostic tools for process control systems, Reichard column 1 lines 13-17 teach “The present invention relates to a diagnostic tool that allows for retroactive assessment of an industrial process via simulation of the industrial process using historical data acquired in real-time during performance of the industrial process.” Performing the assessment in real-time is performing the method simultaneously with the control of the industrial process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use process control of an industrial process into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54. Furthermore, a person of ordinary skill in the art would recognize the example “ETC (Electronic Throttle Control) system is chosen as the plant” (Ishikawa page 1 left column third paragraph) is not the only process control system which requires control design validation. Both the mechatronic plant example of Ishikawa and the industrial plant system See further Reichard column 6 line 29 (“plant”).
Applicant remarks page 10 further argues:
However, none of the references either individually nor in combination, teach that the debugging tool set 508 automatically determines the variables to display within a given control strategy.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “automatically”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant remarks page 10 further argues:
The Examiner has determined that it would have been reasonable to apply the debugger software of You to the simulation concepts taught by Ishikawa, however, the combination still fails to teach or suggest a functional tool within Ishikawa's operating simulation environment that would provide, setting process variables of the simulation at a point in the simulation prior to running the simulation in an industrial process.
This argument is unpersuasive.
Reichard column 3 lines 7-11 teach “Operation of the process 18 is controlled by the industrial control system 20 which executes a stored program to examine a set of inputs reflecting the status of the process and changes a set of outputs controlling the industrial process based on those inputs.” Changing the outputs implies changing them from prior values.
Neither Ishikawa nor Reichard explicitly disclose prior to running a simulation; however, in analogous art of debugging control programs,You column 6 lines 55-58 disclose “Interactive program debuggers allow the user to inspect and control the execution of programs. They may also allow the user to modify the program's state and change the program's execution to behavior.” Modifying the programs state is setting process variables. Breakpoints are described at You column 33 line 6 et seq. Controlling the execution of the program is setting the state prior to running at least that portion of the simulation. Without loss of generality “that portion” of the overall simulation taught in You is “the simulation” as claimed. See further You column 3 lines 4-13.
See You column 3 lines 62-63 and column 6 lines 55-58.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, M., et al. “CPU Model-based Hardware/Software Co-design, Co-simulation and Analysis Technology for Real-Time Embedded Control Systems” IEEE Proceedings of Embedded Technology & Applications Symp. (2007) [herein “Ishikawa”] in view of US patent 7,831,411 B2 Reichard, et al. [herein “Reichard”] and US patent 5,815,653 You, et al. [herein “You”].
Claim 1 recites “1. A method for simulating a control strategy for an industrial process.” Ishikawa does not explicitly disclose industrial; however, in analogous art of diagnostic tools for process control systems, Reichard column 1 lines 13-17 teach “The present invention relates to a diagnostic tool that allows for retroactive assessment of an industrial process via simulation of the industrial process using historical data acquired in real-time during performance of the industrial process.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use process control of an industrial process into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54. Furthermore, a person of ordinary skill in the art would recognize the example “ETC (Electronic Throttle Control) system is chosen as the See further Reichard column 6 line 29 (“plant”).
Claim 1 further recites “comprising: creating a control strategy for the industrial process; simultaneously controlling the industrial process and running a simulation of the control strategy.” Ishikawa abstract discloses:
a new development method for highly reliable real-time embedded control systems using a CPU model-based hardware/software co-simulation. We take an approach that allows the full simulation of the virtual mechanical control system including the mechatronics plant, microcontroller hardware and object code level software. This full virtual system simulation reveals the control system behavior, especially in microcontroller hardware and software. It enables microarchitecture design space exploration, control design validation, robustness evaluation of the system, software optimization before components design, and prevents potential problems.
The control system and control design is a control strategy. See also Ishikawa page 5 figure 7. The simulation of the control system is running a simulation of the control strategy.
Ishikawa title discloses “Real-time.” Performing the assessment in real-time is performing the method simultaneously with the control of the system process.
Ishikawa does not explicitly disclose industrial; however, in analogous art of diagnostic tools for process control systems, Reichard column 1 lines 13-17 teach “The present invention relates to a diagnostic tool that allows for retroactive assessment of an industrial process via simulation of the industrial process using historical data acquired in real-time during performance of the industrial process.” Performing the assessment in real-time is performing the method simultaneously with the control of the industrial process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use process control of an industrial process into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54. Furthermore, a person of ordinary skill in the art would recognize the example “ETC (Electronic Throttle Control) system is chosen as the plant” (Ishikawa page 1 left column third paragraph) is not the only process control system which requires See further Reichard column 6 line 29 (“plant”).
Claim 1 further recites “displaying, on the display, a graphical user interface (GUI) that includes a watch window, the watch window displaying values of process variables of the simulation.” Ishikawa page 5 left column section IV(B) first paragraph discloses “This tool analyzes the Metrix trace and displays the results in parallel with simulation. This tool consists of function (task) analysis, ISR (Interrupt Service Routine) analysis, PC trace and value monitoring features.” Displaying the trace information along with the simulation is displaying the simulation. Ishikawa figure 6 bottom left shows a “Display”.
Ishikawa page 5 section V right column last paragraph discloses:
After all, MATLAB®/Simulink® is used as just communication interface between Saber® and CoMET™. Figure 9 shows the configuration … Two charts plotted by MATLAB®/Simulink® in this figure show simulation results.
Showing the simulation results in the MATLAB®/Simulink® interface is displaying a graphical user interface that includes a watch window displaying values of the simulation. The charts plotting the simulation results are respective watch windows. See also Ishikawa page 6 figure 9.
Claim 1 further recites “storing simulation states and corresponding process variable states for a window of simulation time prior to a present point in time of the simulation.” Ishikawa section IV(B) page 4 right column last paragraph discloses:
CoMET™ has an optional interface to obtain the trace data from the virtual models called Metrix. It can provide information about target instruction execution, CPU register read/write, memory load/store, every signal in peripheral modules and wire connection as shown in the right side of Figure 6.
Tracing and monitoring data from the virtual models is storing simulation states and corresponding process variables.
Claim 1 further recites “setting process variables of the simulation at a point in the simulation prior to running the simulation.” Reichard column 3 lines 7-11 teach “Operation of the process 18 is controlled by the industrial control system 20 which executes a stored program to examine changes a set of outputs controlling the industrial process based on those inputs.” Changing the outputs implies changing them from prior values.
Neither Ishikawa nor Reichard explicitly disclose prior to running a simulation; however, in analogous art of debugging control programs, You column 6 lines 55-58 disclose “Interactive program debuggers allow the user to inspect and control the execution of programs. They may also allow the user to modify the program's state and change the program's execution to behavior.” Modifying the programs state is setting process variables. Breakpoints are described at You column 33 line 6 et seq. Controlling the execution of the program is setting the state prior to running at least that portion of the simulation. Without loss of generality “that portion” of the overall simulation taught in You is “the simulation” as claimed. See further You column 3 lines 4-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa, Reichard, and You. One having ordinary skill in the art would have found motivation to use interactive program debugging functions into the system of analyzing control software behavior for the advantageous purpose “to inspect and control all aspects of executing and nonexecuting software”. See You column 3 lines 62-63 and column 6 lines 55-58.
Claim 1 further recites “rewinding the simulation of the control strategy, wherein rewinding the control strategy includes setting the simulation to a previous point in time of the simulation.” Ishikawa section IV(B) page 4 right column last paragraph discloses:
CoMET™ has an optional interface to obtain the trace data from the virtual models called Metrix. It can provide information about target instruction execution, CPU register read/write, memory load/store, every signal in peripheral modules and wire connection as shown in the right side of Figure 6.
Tracing and monitoring data from the virtual models is storing simulation states and corresponding process variables. Storing simulation states and corresponding process variables by tracing and monitoring data is related to rewinding.
But Ishikawa does not explicitly disclose rewinding the simulation to previous points in time; however, in analogous art of diagnostic tools for process control systems, Reichard column 3 lines 64-67 teach “The playback controller 26 drives the time-ordered data from the database 22 to the HMI 12, data value monitor 14, and the logic viewer 16 as if the historical data was live or real-time data.” Reichard column 4 lines 8-12 teaches:
rewind button 38, stop button 40, play/pause button 42, and a fast forward button 44.
A rewind of the playback of the historical data is rewinding the simulation to a previous point in time. See also Reichard column 2 lines 17-23.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use playback of stored data with rewind capability into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54.
Examiner further notes that Reichard column 2 lines 4-10 teach that actual process data is “more realistic” than “simulated or derived data.” Examiner has considered these teachings under the standard of whether or not they constitute a “teaching away”; however, given the nature of the teaching and state of the prior art, where modeling/simulation are always known to be less realistic (at least to some extent) than a real system, the Examiner finds the nature of the teaching is not a teaching away. In particular, to the extent that the lack of realism is considered a deficiency of using simulation; the teachings in Ishikawa cures this deficiency in the teachings of section IV(A). Specifically, Ishikawa page 4 section IV(A) teaches that their simulated method allows for break point features, suspending the microcontroller to make a snapshot, and a trace function for debugging – while a real control system cannot be suspended in this manner without causing serious problems like motor current over drive. Accordingly, Examiner finds a person of ordinary skill in the art would recognize the trade-offs and differences in realism and choose to use simulation for the corresponding advantages while knowing of the respective disadvantages and achieve a predictable result of the respective trade-offs. Furthermore, Ishikawa page 4 right column section IV(A) teaches “real-time but capture time is limited by trace buffer size, not all microcontroller status, and so on. For virtual CPU model, there is no such limitations.”
Claim 1 further recites “by loading one of the simulation states.” Reichard column 6 lines 17-25 teach:
The playback controller 26 thus plays back the historical data as if the data was being acquired from the industrial control process 18 in real-time. When the operator signals a stepping through the historical data, such as via rewind button 38 or fast forward button data extraction time) of the databases 22a, 22b accordingly.
Sampling (data extraction) and playing back from the historical data is loading previous states.
Reichard column 3 lines 51-54 teach “the playback controller 26 feeds the historical data stored in database 22 in a timed manner based on the relative time each data value was acquired by the industrial control system 20.” Feeding the stored historical data is loading a respective simulation state.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use playback of stored data with rewind capability into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54.
Note: Ishikawa above teaches the simulation. As combined, Reichard teaches rewinding and fast forwarding through stored data and one of ordinary skill in the art would has predictably expected the rewind and fast forward functions to work on both the recorded online data of Reichard and the recorded simulated data of Ishikawa.
Claim 1 further recites “and displaying the simulation on a display.” Ishikawa page 5 left column section IV(B) first paragraph discloses “This tool analyzes the Metrix trace and displays the results in parallel with simulation. This tool consists of function (task) analysis, ISR (Interrupt Service Routine) analysis, PC trace and value monitoring features.” Displaying the trace information along with the simulation is displaying the simulation. Ishikawa figure 6 bottom left shows a “Display”.
Claim 2 further recites “2. The method of Claim 1, further comprising: capturing process variable states from an online process.” Ishikawa title discloses “Real-time.” Performing the assessment in real-time is performing the method as an ‘online’ process.
Ishikawa does not explicitly disclose fast forwarding the simulation; however, in analogous art of diagnostic tools for process control systems, Reichard column 3 lines 18-21 teach “During operation of the process 18, the industrial control system 20 provides real-time data captured from the process 18 to the HMI 12, data value monitor 14, and/or logic viewer 16 for subsequent processing … the data is also collected and stored in a database 22 for retroactive assessment of the process.” During operation of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use playback of stored data with fast forward capability into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54.
Claim 2 further recites “and fast forwarding the simulation of the control strategy, wherein fast forwarding the control strategy includes progressing the simulation forward from a state represented by the captured process variable states.” Ishikawa does not explicitly disclose fast forwarding the simulation; however, in analogous art of diagnostic tools for process control systems, Reichard column 6 lines 20-23 teach “When the operator signals a stepping through the historical data, such as via rewind button 38 or fast forward button 44, the processor 66 redefines the cycle time of the virtual clock 64.” Fast forward is fast forwarding the control strategy of the stored data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use playback of stored data with fast forward capability into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54.
Note: Ishikawa above teaches the simulation. As combined, Reichard teaches rewinding and fast forwarding through stored data and one of ordinary skill in the art would has predictably expected the rewind and fast forward functions to work on both the recorded online data of Reichard and the recorded simulated data of Ishikawa.
Claim 5 further recites “5. The method of Claim 1, further comprising: setting at least one debugging breakpoint in the GUI; and pausing the simulation when the simulation reaches the debugging breakpoint.” Ishikawa page 4 section IV(A) right column lines 5-9 disclose “Second is using hardware break point feature which almost all microcontrollers have. The break conditions are specified to suspend the microcontroller. During break state, the user can access everything in the microcontroller 
Claim 6 further recites “6. The method of Claim 1, wherein the control strategy is a sequential control strategy.” The claim language “wherein the control strategy is a sequential control strategy is interpreted as functional language indicating the intended use of analyzing sequential control strategies. See MPEP §§2111.01 and 2173.05(g).
Ishikawa does not explicitly disclose sequential control strategies; however, in analogous art of diagnostic tools for process control systems, Reichard column 1 line 36 teaches “sequential function charts.” Sequential function charts of the industrial controller indicate a sequential control strategy for at least part of the industrial controller.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to analyze sequential control strategies into the system of analyzing control software behavior for the advantageous purpose assessing industrial controllers of industrial processes. See Reichard column 1 lines 31-38.
Claim 6 further recites “the method further comprising: selecting a path at a decision point of the sequential control strategy for the simulation to follow, regardless of a state of any process variables.” Neither Ishikawa nor Reichard explicitly disclose selecting paths at a decision point; however, in analogous art of debugging control programs, You column 3 lines 4-13 teaches:
Debuggers provide the program with information about the execution state of the running program as well as control of it. Program state includes program and data memory; hardware registers; program stacks; and operating system objects such as queues, synchronization objects, and program accounting information. Debuggers control programs with operations to start, stop, suspend, terminate, step over instructions, step into branches, step over statements, step through subroutine calls, stop at breakpoints, and stop at data watchpoints.
Stepping into branches is controlling the simulation of the control strategy to select a particular path at a decision point regardless of state. You column 54 lines 4-6 teach “A primitive operation offered by the server is Step Thread 5 which will execute a single instruction; if the instruction is at a branch, the single branch instruction will be taken.” Choosing to execute a single instruction to take a single branch is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa, Reichard, and You. One having ordinary skill in the art would have found motivation to use basic debugging functions of stepping into branches and thread execution into the system of analyzing control software behavior for the advantageous purpose “to inspect and control all aspects of executing and nonexecuting software”. See You column 3 lines 62-63 and column 6 lines 55-58.
Claim 7 further recites “7. The method of Claim 1, further comprising: setting the process variables of the simulation when the simulation is paused at a debugging breakpoint.” Ishikawa page 9 section X last paragraph discloses “The user can control the system freely without introducing any side effects, for example, stopping the entire control system, getting the value stored in memory, modifying the value and restarting again.” Stopping the control system is a situation when the simulation is paused, i.e. at a breakpoint. Modifying the values is setting the respective process variable of the simulation.
Claim 8 recites “8. A system for an industrial process.” Ishikawa does not explicitly disclose industrial; however, in analogous art of diagnostic tools for process control systems, Reichard column 1 lines 13-17 teach “The present invention relates to a diagnostic tool that allows for retroactive assessment of an industrial process via simulation of the industrial process using historical data acquired in real-time during performance of the industrial process.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use process control of an industrial process into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54. Furthermore, a person of ordinary skill in the art would recognize the example “ETC (Electronic Throttle Control) system is chosen as the plant” (Ishikawa page 1 left column third paragraph) is not the only process control system which requires control design validation. Both the mechatronic plant example of Ishikawa and the industrial plant system See further Reichard column 6 line 29 (“plant”).
Claim 8 further recites “comprising: a display.” Ishikawa page 5 left column section IV(B) first paragraph discloses “This tool analyzes the Metrix trace and displays the results in parallel with simulation. This tool consists of function (task) analysis, ISR (Interrupt Service Routine) analysis, PC trace and value monitoring features.” Displaying the trace information along with the simulation is displaying the simulation. Ishikawa figure 6 bottom left shows a “Display”.
Claim 8 further recites “a memory.” Ishikawa teaches simulation software for debugging control software but Ishikawa does not explicitly disclose computer hardware (e.g. memory) for executing the debugging tool; however, in analogous art of diagnostic tools for process control systems, Reichard column 3 lines 39-43 teach “functionality provided by the HMI 12, data value monitor 14, and logic viewer 16 can be embodied software stored on a computer, such as a notebook computer 24 that is connected to the industrial control system 20.” A notebook computer has memory.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use a computer to embody debugging functionality for the system of analyzing control software behavior for the advantageous purpose of implementing the diagnostic debugging tools.
Claim 8 further recites “and a controller configured to: create a control strategy for the industrial process; simultaneously control the industrial process and run a simulation of the control strategy.” Ishikawa abstract discloses:
a new development method for highly reliable real-time embedded control systems using a CPU model-based hardware/software co-simulation. We take an approach that allows the full simulation of the virtual mechanical control system including the mechatronics plant, microcontroller hardware and object code level software. This full virtual system simulation reveals the control system behavior, especially in microcontroller hardware and software. It enables microarchitecture design space exploration, control design validation, robustness evaluation of the system, software optimization before components design, and prevents potential problems.
The control system and control design is a control strategy. See also Ishikawa page 5 figure 7. The simulation of the control system is running a simulation of the control strategy.

Ishikawa does not explicitly disclose industrial; however, in analogous art of diagnostic tools for process control systems, Reichard column 1 lines 13-17 teach “The present invention relates to a diagnostic tool that allows for retroactive assessment of an industrial process via simulation of the industrial process using historical data acquired in real-time during performance of the industrial process.” Performing the assessment in real-time is performing the method simultaneously with the control of the industrial process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use process control of an industrial process into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54. Furthermore, a person of ordinary skill in the art would recognize the example “ETC (Electronic Throttle Control) system is chosen as the plant” (Ishikawa page 1 left column third paragraph) is not the only process control system which requires control design validation. Both the mechatronic plant example of Ishikawa and the industrial plant system of Reichard are ‘plants’ which utilize process control for their systems. See further Reichard column 6 line 29 (“plant”).
Claim 8 further recites “cause the display to display a graphical user interface (GUI) that includes a watch window, the watch window displaying values of process variables of the simulation.” Ishikawa page 5 left column section IV(B) first paragraph discloses “This tool analyzes the Metrix trace and displays the results in parallel with simulation. This tool consists of function (task) analysis, ISR (Interrupt Service Routine) analysis, PC trace and value monitoring features.” Displaying the trace information along with the simulation is displaying the simulation. Ishikawa figure 6 bottom left shows a “Display”.
Ishikawa page 5 section V right column last paragraph discloses:
After all, MATLAB®/Simulink® is used as just communication interface between Saber® and CoMET™. Figure 9 shows the configuration … Two charts plotted by MATLAB®/Simulink® in this figure show simulation results.
®/Simulink® interface is displaying a graphical user interface that includes a watch window displaying values of the simulation. The charts plotting the simulation results are respective watch windows. See also Ishikawa page 6 figure 9.
Claim 8 further recites “store, in the memory, simulation states and corresponding process variable states for a window of simulation time prior to a present point in time of the simulation.” Ishikawa section IV(B) page 4 right column last paragraph discloses:
CoMET™ has an optional interface to obtain the trace data from the virtual models called Metrix. It can provide information about target instruction execution, CPU register read/write, memory load/store, every signal in peripheral modules and wire connection as shown in the right side of Figure 6.
Tracing and monitoring data from the virtual models is storing simulation states and corresponding process variables.
Regarding the memory discussed above, Reichard column 3 line 52 teaches “historical data stored in database 22.”
Claim 8 further recites “setting process variables of the simulation at a point in the simulation prior to running the simulation.” Reichard column 3 lines 7-11 teach “Operation of the process 18 is controlled by the industrial control system 20 which executes a stored program to examine a set of inputs reflecting the status of the process and changes a set of outputs controlling the industrial process based on those inputs.” Changing the outputs implies changing them from prior values.
Neither Ishikawa nor Reichard explicitly disclose prior to running a simulation; however, in analogous art of debugging control programs, You column 3 lines 4-13 teaches:
You column 6 lines 55-58 disclose “Interactive program debuggers allow the user to inspect and control the execution of programs. They may also allow the user to modify the program's state and change the program's execution to behavior.” Modifying the programs state is setting process variables. Breakpoints are described at You column 33 line 6 et seq. Controlling the execution of the program is setting the state prior to running at least that portion of the simulation. Without loss of generality “that portion” of the overall simulation taught in You is “the simulation” as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa, Reichard, and You. One having ordinary skill in the art would have found motivation to use interactive program debugging functions into the system of analyzing See You column 3 lines 62-63 and column 6 lines 55-58.
Claim 8 further recites “rewind the simulation of the control strategy, wherein rewinding the control strategy includes setting the simulation to a previous point in time of the simulation.” Ishikawa section IV(B) page 4 right column last paragraph discloses:
CoMET™ has an optional interface to obtain the trace data from the virtual models called Metrix. It can provide information about target instruction execution, CPU register read/write, memory load/store, every signal in peripheral modules and wire connection as shown in the right side of Figure 6.
Tracing and monitoring data from the virtual models is storing simulation states and corresponding process variables. Storing simulation states and corresponding process variables by tracing and monitoring data is related to rewinding.
But Ishikawa does not explicitly disclose rewinding the simulation to previous points in time; however, in analogous art of diagnostic tools for process control systems, Reichard column 3 lines 64-67 teach “The playback controller 26 drives the time-ordered data from the database 22 to the HMI 12, data value monitor 14, and the logic viewer 16 as if the historical data was live or real-time data.” Reichard column 4 lines 8-12 teaches:
the faceplate 31 includes an interactive playback menu 36 that allows the operator to manipulate playback of the historical data. The playback menu in one embodiment includes a dedicated rewind button 38, stop button 40, play/pause button 42, and a fast forward button 44.
A rewind of the playback of the historical data is rewinding the simulation to a previous point in time. See also Reichard column 2 lines 17-23.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use playback of stored data with rewind capability into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54.
Examiner further notes that Reichard column 2 lines 4-10 teach that actual process data is “more realistic” than “simulated or derived data.” Examiner has considered these teachings under the standard of whether or not they constitute a “teaching away”; however, given the nature of the teaching and state 
Claim 8 further recites “by loading one of the simulation states.” Reichard column 6 lines 17-25 teach:
The playback controller 26 thus plays back the historical data as if the data was being acquired from the industrial control process 18 in real-time. When the operator signals a stepping through the historical data, such as via rewind button 38 or fast forward button 44, the processor 66 redefines the cycle time of the virtual clock 64. Responsive thereto, the data selectors 68a, 68b adjust the sampling speed (data extraction time) of the databases 22a, 22b accordingly.
Sampling (data extraction) and playing back from the historical data is loading previous states.
Reichard column 3 lines 51-54 teach “the playback controller 26 feeds the historical data stored in database 22 in a timed manner based on the relative time each data value was acquired by the industrial control system 20.” Feeding the stored historical data is loading a respective simulation state.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use playback of stored data with rewind capability into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54.
Note: Ishikawa above teaches the simulation. As combined, Reichard teaches rewinding and fast forwarding through stored data and one of ordinary skill in the art would has predictably expected the 
Claim 8 further recites “and cause the display to display the simulation.” Ishikawa page 5 left column section IV(B) first paragraph discloses “This tool analyzes the Metrix trace and displays the results in parallel with simulation. This tool consists of function (task) analysis, ISR (Interrupt Service Routine) analysis, PC trace and value monitoring features.” Displaying the trace information along with the simulation is displaying the simulation. Ishikawa figure 6 bottom left shows a “Display”.
Dependent claim 9 is substantially similar to claim 2 above and is rejected for the same reasons.
Dependent claim 12 is substantially similar to claim 5 above and is rejected for the same reasons.
Dependent claims 13 and 14 are substantially similar to claims 6 and 7 above and are rejected for the same reasons.
Claim 15 recites “15. A non-transitory computer readable medium.” Ishikawa teaches simulation software for debugging control software but Ishikawa does not explicitly disclose computer hardware (e.g. memory) for executing the debugging tool; however, in analogous art of diagnostic tools for process control systems, Reichard column 3 lines 39-43 teach “functionality provided by the HMI 12, data value monitor 14, and logic viewer 16 can be embodied software stored on a computer, such as a notebook computer 24 that is connected to the industrial control system 20.” A notebook computer has memory. Memory is a non-transitory computer readable medium.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use a computer to embody debugging functionality for the system of analyzing control software behavior for the advantageous purpose of implementing the diagnostic debugging tools.
Claim 15 further recites “containing instructions that, when executed by at least one processing device of an industrial process.” Ishikawa does not explicitly disclose industrial; however, in analogous art of diagnostic tools for process control systems, Reichard column 1 lines 13-17 teach 
Reichard column 6 lines 4-5 teach “playback controller 26” and “processor 66.” A processor and/or controller are respective processing devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use process control of an industrial process into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54. Furthermore, a person of ordinary skill in the art would recognize the example “ETC (Electronic Throttle Control) system is chosen as the plant” (Ishikawa page 1 left column third paragraph) is not the only process control system which requires control design validation. Both the mechatronic plant example of Ishikawa and the industrial plant system of Reichard are ‘plants’ which utilize process control for their systems. See further Reichard column 6 line 29 (“plant”).
Claim 15 further recites “cause the at least one processing device to: create a control strategy for the industrial process; simultaneously control the industrial process and run a simulation of the control strategy.” Ishikawa abstract discloses:
a new development method for highly reliable real-time embedded control systems using a CPU model-based hardware/software co-simulation. We take an approach that allows the full simulation of the virtual mechanical control system including the mechatronics plant, microcontroller hardware and object code level software. This full virtual system simulation reveals the control system behavior, especially in microcontroller hardware and software. It enables microarchitecture design space exploration, control design validation, robustness evaluation of the system, software optimization before components design, and prevents potential problems.
The control system and control design is a control strategy. See also Ishikawa page 5 figure 7. The simulation of the control system is running a simulation of the control strategy.
Ishikawa title discloses “Real-time.” Performing the assessment in real-time is performing the method simultaneously with the control of the system process.
Ishikawa does not explicitly disclose industrial; however, in analogous art of diagnostic tools for process control systems, Reichard column 1 lines 13-17 teach “The present invention relates to a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use process control of an industrial process into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54. Furthermore, a person of ordinary skill in the art would recognize the example “ETC (Electronic Throttle Control) system is chosen as the plant” (Ishikawa page 1 left column third paragraph) is not the only process control system which requires control design validation. Both the mechatronic plant example of Ishikawa and the industrial plant system of Reichard are ‘plants’ which utilize process control for their systems. See further Reichard column 6 line 29 (“plant”).
Claim 15 further recites “display a graphical user interface (GUI) that includes a watch window, the watch window displaying values of process variables.” Ishikawa page 5 left column section IV(B) first paragraph discloses “This tool analyzes the Metrix trace and displays the results in parallel with simulation. This tool consists of function (task) analysis, ISR (Interrupt Service Routine) analysis, PC trace and value monitoring features.” Displaying the trace information along with the simulation is displaying the simulation. Ishikawa figure 6 bottom left shows a “Display”.
Ishikawa page 5 section V right column last paragraph discloses:
After all, MATLAB®/Simulink® is used as just communication interface between Saber® and CoMET™. Figure 9 shows the configuration … Two charts plotted by MATLAB®/Simulink® in this figure show simulation results.
Showing the simulation results in the MATLAB®/Simulink® interface is displaying a graphical user interface that includes a watch window displaying values of the simulation. The charts plotting the simulation results are respective watch windows. See also Ishikawa page 6 figure 9.
Claim 15 further recites “values of process variables set at a point in the simulation prior to running the simulation.” Reichard column 3 lines 7-11 teach “Operation of the process 18 is controlled changes a set of outputs controlling the industrial process based on those inputs.” Changing the outputs implies changing them from prior values.
Neither Ishikawa nor Reichard explicitly disclose prior to running a simulation; however, in analogous art of debugging control programs, You column 3 lines 4-13 teaches:
You column 6 lines 55-58 disclose “Interactive program debuggers allow the user to inspect and control the execution of programs. They may also allow the user to modify the program's state and change the program's execution to behavior.” Modifying the programs state is setting process variables. Breakpoints are described at You column 33 line 6 et seq. Controlling the execution of the program is setting the state prior to running at least that portion of the simulation. Without loss of generality “that portion” of the overall simulation taught in You is “the simulation” as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa, Reichard, and You. One having ordinary skill in the art would have found motivation to use interactive program debugging functions into the system of analyzing control software behavior for the advantageous purpose “to inspect and control all aspects of executing and nonexecuting software”. See You column 3 lines 62-63 and column 6 lines 55-58.
Claim 15 further recites “store simulation states and corresponding process variable states for a window of simulation time prior to a present point in time of the simulation.” Ishikawa section IV(B) page 4 right column last paragraph discloses:
CoMET™ has an optional interface to obtain the trace data from the virtual models called Metrix. It can provide information about target instruction execution, CPU register read/write, memory load/store, every signal in peripheral modules and wire connection as shown in the right side of Figure 6.
Tracing and monitoring data from the virtual models is storing simulation states and corresponding process variables.
Reichard column 3 lines 51-54 teach “the playback controller 26 feeds the historical data stored in database 22 in a timed manner based on the relative time each data value was acquired by the industrial control system 20.” Feeding the stored historical data is loading a respective simulation state. Historical is prior to a present point in time.
See Reichard column 1 lines 53-54.
Claim 15 further recites “rewind the simulation of the control strategy, wherein rewinding the control strategy includes setting the simulation to a previous point in time of the simulation .” Ishikawa section IV(B) page 4 right column last paragraph discloses:
CoMET™ has an optional interface to obtain the trace data from the virtual models called Metrix. It can provide information about target instruction execution, CPU register read/write, memory load/store, every signal in peripheral modules and wire connection as shown in the right side of Figure 6.
Tracing and monitoring data from the virtual models is storing simulation states and corresponding process variables. Storing simulation states and corresponding process variables by tracing and monitoring data is related to rewinding.
But Ishikawa does not explicitly disclose rewinding the simulation to previous points in time; however, in analogous art of diagnostic tools for process control systems, Reichard column 3 lines 64-67 teach “The playback controller 26 drives the time-ordered data from the database 22 to the HMI 12, data value monitor 14, and the logic viewer 16 as if the historical data was live or real-time data.” Reichard column 4 lines 8-12 teaches:
the faceplate 31 includes an interactive playback menu 36 that allows the operator to manipulate playback of the historical data. The playback menu in one embodiment includes a dedicated rewind button 38, stop button 40, play/pause button 42, and a fast forward button 44.
A rewind of the playback of the historical data is rewinding the simulation to a previous point in time. See also Reichard column 2 lines 17-23.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use playback of stored data with rewind capability into the system of analyzing control software behavior for the advantageous purpose of “to generate trending reports, charts, graphs, and the like that may be viewed.” See Reichard column 1 lines 53-54.

Claim 15 further recites “by loading one of the simulation states.” Reichard column 6 lines 17-25 teach:
The playback controller 26 thus plays back the historical data as if the data was being acquired from the industrial control process 18 in real-time. When the operator signals a stepping through the historical data, such as via rewind button 38 or fast forward button 44, the processor 66 redefines the cycle time of the virtual clock 64. Responsive thereto, the data selectors 68a, 68b adjust the sampling speed (data extraction time) of the databases 22a, 22b accordingly.
Sampling (data extraction) and playing back from the historical data is loading previous states.
Reichard column 3 lines 51-54 teach “the playback controller 26 feeds the historical data stored in database 22 in a timed manner based on the relative time each data value was acquired by the industrial control system 20.” Feeding the stored historical data is loading a respective simulation state.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ishikawa and Reichard. One having ordinary skill in the art would have found motivation to use playback of stored data with rewind capability into the system of See Reichard column 1 lines 53-54.
Note: Ishikawa above teaches the simulation. As combined, Reichard teaches rewinding and fast forwarding through stored data and one of ordinary skill in the art would has predictably expected the rewind and fast forward functions to work on both the recorded online data of Reichard and the recorded simulated data of Ishikawa.
Claim 15 further recites “and cause a display to display the simulation.” Ishikawa page 5 left column section IV(B) first paragraph discloses “This tool analyzes the Metrix trace and displays the results in parallel with simulation. This tool consists of function (task) analysis, ISR (Interrupt Service Routine) analysis, PC trace and value monitoring features.” Displaying the trace information along with the simulation is displaying the simulation. Ishikawa figure 6 bottom left shows a “Display”.
Dependent claims 16 and 19 are substantially similar to claims 2 and 5 above and are rejected for the same reasons.
Dependent claim 20 is substantially similar to claim 6 above and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        24 March 2021